Title: General Orders, 28 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 28th 1776
Parole Cleavland.Countersign Lowther


As the General is consenting to, and desirous of the Militia drawing the same pay, as the Continental Troops The Officers of those Companies are hereby inform’d, that since the first of January, their pay will be the same as those Officers (of equal Rank) upon the new establishment; but before that date, no more than what was drawn under the old establishment, can be allow’d them, of this they are to take particular notice, that no mistake may happen.
When the Militia are discharged the Colonels or commanding Officers of the Regiments with whom they have done duty are to take especial care that every Ounce of Ammunition is received

from them (belonging to the public) as also such Men as Joined their Regiments for a Month—If any Man attempts to carry off a single Grain of Ammunition not known to be his own, he will be pursued, brought back and severely punished.
The Colonels, or commanding Officers of Regiments, are requested to buy any good Arms, which the Militia may voluntarily incline to sell; They are also to make out Pay-Abstracts, for those Men who joined their Regiments for the Month of January; confining it to that Month, that Warrants may issue accordingly.
Brigadier Genl Heath, with the Colonels of his Brigade, to attend at Head Quarters to morrow for Commissions to be filled up.
